                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA C. WOOD,                                 Case No. 19-cv-07124-MMC
                                                       Plaintiff,
                                  8
                                                                                         ORDER STAYING PROCEEDINGS
                                                 v.
                                  9

                                  10     COUNTY OF CONTRA COSTA, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          By order filed concurrently herewith, the Court has directed plaintiff Andrea C.

                                  14   Wood ("Wood") to show cause why the complaint in above-titled action should not be

                                  15   dismissed without leave to amend. In light thereof, with the exception of the filing of

                                  16   Wood's response to the order to show cause, all proceedings in the above-titled action

                                  17   are hereby STAYED. See Landis v. North American Co., 299 U.S. 248, 254 (1936)

                                  18   (holding "the power to stay proceedings is incidental to the power inherent in every court

                                  19   to control the disposition of the causes on its docket with economy of time and effort for

                                  20   itself, for counsel, and for litigants"). In particular, pending resolution of the order to show

                                  21   cause, no motions shall be filed, including motions to dismiss, motions for sanctions, and

                                  22   motions for entry of default, and no discovery shall be sought or exchanged. Any party

                                  23   seeking leave from the stay must file an administrative motion pursuant to Civil Local

                                  24   Rule 7-11.

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: November 8, 2019
                                                                                                 MAXINE M. CHESNEY
                                  28                                                             United States District Judge
